DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 October 2020 has been entered.
 	This Office Action is in response to Applicant’s Remarks filed on 07 October 2020. Claims 4-20 are pending in the current application. Claims 16-20 remain withdrawn as being drawn to a non-elected invention. Claims 4-15 are examined on the merits herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
To expedite prosecution of the instant application, the election of species of compounds has been expanded to include: 
    PNG
    media_image1.png
    127
    182
    media_image1.png
    Greyscale
 (recited in instant claim 8).
The species has also been expanded to include a compound of formula (II) wherein R1 is a substituted alkyl; R2 is H; R3=R4=heterocyclic moiety; R5 is an acyl group; n is 1; R3, R4 and R5 are not all acyl groups at the same time; R1, R3, R4 and R5 are not all hydrogen at the same time. 

Withdrawn Rejections
Applicant’s arguments, filed 07 October 2020, with respect to the rejection of claims 4-13 and 15 under 35 U.S.C. § 103(a) as being unpatentable over Dang et al. in view of Yarema et al. and Chen et al.; the rejection of claims 4-14 under 35 U.S.C. § 103(a) as being unpatentable over Dang et al. in view of Yarema et al. and Capomacchia et al.; has been fully considered and is persuasive. Applicant contends one of ordinary skill in the art starting from Dang et al. (with GlcNBu) would not have looked to the teaching of Yarema et al., because Yarema et al. is concerned with the delivery of n-butryate and other SCFAs for the treatment of cancer.
The rejection is hereby withdrawn.

New & Modified Rejections
The following are new or modified rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lazarevic et al. (Carbohydrate Research, 2006, vol. 341, pp. 569-576, cited in PTO-892).
Lazarevic et al. teach the synthesis of compound 7, 
    PNG
    media_image2.png
    182
    227
    media_image2.png
    Greyscale
(p.571, scheme 2). Compound 7 of Lazarevic et al. reads on the instant compound of formula (II), wherein R1 is a phosphonyl group; R2 is hydrogen; R3=R4=R5 are hydrogen; n is 1; and R1, R3, R4 and R5 are not all hydrogen at the same time. The compound is an alpha-anomer. Compound 11 also reads on the instant compound of formula (II), wherein R1 is a phosphonyl group. Lazarevic et al. disclose compounds 7 and 11 are in the form of a powder. Lazarevic et al. disclose analyzing the powder in water (p.575, 3.4.5 and 3.4.9).
Compound 7 also reads on instant claim 8, which includes the following compound: 
    PNG
    media_image1.png
    127
    182
    media_image1.png
    Greyscale
.
The recitation “suitable for oral or topical administration” in instant claim 12 is an intended use. The same rational applies to “formulated for controlled release” in instant claim 15.
Thus, the disclosure of Lazarevic et al. anticipates claims 4-15 of the instant application.

Claim(s) 4-7, 9-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (JOC, 1996, vol. 61, pp. 2938-2945, cited in PTO-892).
Hayashi et al. disclose the preparation of compounds 15a/15b: 
    PNG
    media_image3.png
    464
    357
    media_image3.png
    Greyscale
 (p.2940, Scheme 3). 
Compounds 15a/15b read on the instant compound of formula (II), wherein R1 is a substituted alkyl; R2 is H; R3=R4=heterocyclic moiety; R5 is an acyl group; n is 1; R3, R4 and R5 are not all acyl groups at the same time; R1, R3, R4 and R5 are not all hydrogen at the same time. The compound is a beta-anomer.
Thus the disclosure of Hayashi et al. anticipates claims 4-7, 9-12 and 15 of the instant application.


Claim(s) 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dang et al. (RSC Adv, 2014, vol. 4, pp. 6239-6245, cited in previous Office Action).

 
    PNG
    media_image4.png
    293
    685
    media_image4.png
    Greyscale
 (p.6240). Dang et al. disclose compound 6 is a beta-anomer, and compound 7 is a mixture of alpha and beta; and compound 15 is alpha-anomer (see Table 2).

    PNG
    media_image5.png
    409
    720
    media_image5.png
    Greyscale
.
	Compound 3 of Dang et al. anticipates 
    PNG
    media_image6.png
    113
    197
    media_image6.png
    Greyscale
, and 
    PNG
    media_image7.png
    109
    201
    media_image7.png
    Greyscale
of instant claim 18, because O18 and H2 are each a naturally occurring isotope. 

    PNG
    media_image8.png
    208
    211
    media_image8.png
    Greyscale
 recited in instant claim 8, because O18 is a naturally occurring isotope. 
Thus, the disclosure of Dang et al. anticipates claims 8 of the instant Application.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dang et al. (cited above) in view of Moseley et al. (BMC Biology, 2011, vol. 9, 15 pages, cited in PTO-892).
Dang et al. teach as discussed above.
Dang et al. do not expressly disclose isotopes. 
Moseley et al. teach isotope labeling allows for one to observe the role of the individual atoms in the metabolic pathways (abstract). Moseley et al. teach isotopically enriched metabolites provides quantitative knowledge on biosynthetic pathways. NMR and mass spectrometry are the tools that allow for observing and measuring isotope labels. Moseley et al. teach the use of isotopic labeling to study the 13C isotope analogue of UDP-N-acetyl-D-glucosamine, and its role in cancer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare isotopically labeled compounds of Dang et al. to study the progression of NSAID-glucosamine prodrugs in targeting cartilage tissue. Studying the metabolic fate of the drugs allows one of ordinary skill in the art to design/modify the compounds if necessary. The use of isotopic labeling is a common well-known technique in the pharmaceutical arts.  
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art.

Claims 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yarema et al. (US Patent No. 8,916,544, cited in previous Office Action) in view of US Patent No. 9,315,532 (hereinafter the ‘532 Patent, cited in PTO-892).
Yarema et al. teach n-butyrate is a naturally occurring histone deacetylase inhibitor (HDACi), which has been used for the treatment of cancer due to its ability to induce cell cycle arrest and apoptosis in cancerous cells without harming healthy cells (col. 1, lines 63-67). Yarema et al. teach treating cancer with n-butyrate has been difficult because of its poor pharmacological activities (col. 2, lines 1-16). Yarema 
Yarema et al. expressly teach preparing “SCFA-hexosamine hybrids, titrating the number of acyl groups on monosaccharides to tailor to Lipinski’s rule of five (RO5) to achieve drug-like properties, mixing and matching acyl groups of various lengths on the monosaccharides, regioselective activity in mammalian cell cultures, and their isosteric molecules as small-molecule carbohydrate based anti-cancer drugs and as inhibitor of MUC1 expression in particular (col. 2, lines 59-67). Yarema et al. teach preparing “a monosaccharide core with a mixture of SCFA substituents and hydroxyl groups, which deviates from the previous approach of using fully SCFA-derivatized sugar analogs by selectively placing SCFA groups at defined positions on the monosaccharide scaffold to mimic the partially acylated hydrolysis products generated from the per-acylated compounds” (col. 3, lines 1-18). Yarema et al. teach “the mix-and-match approach allows more than one type of SCFA to be attached to the same sugar scaffold”. Yarema et al. teach using the mix-and-match approach to obtain compounds that are less toxic and having enhanced activity (col. 16, lines 48-61). Yarema et al. teach this mix-and-match design allows for derivatizing hexosamines with butyrate, a highly active SCFA, over acetate, a weakly active SCFA (col. 17, lines 5-13). 
Yarema et al. teach a variety of N-acyl glycosamine derivatives, wherein the C-1, C-3, C-4 and C-6 hydroxyl groups are also optionally substituted with a H or –C(=O)-(CH2)n-CH3 group (claim 1; see col. 4, 
    PNG
    media_image9.png
    288
    335
    media_image9.png
    Greyscale

Yarema et al. teach the compounds deliberately contain a mixture of short-chain fatty acid substituents and hydroxyl groups, i.e. R3, R4 and R5 are not all acyl groups at the same time (col. 3, lines 3-19). Yarema et al. teach an example where a compound corresponding to instant R1, R3 and R4 are acylated, but not R5 (see example 3): 
    PNG
    media_image10.png
    193
    132
    media_image10.png
    Greyscale
. Yarema et al. teach another example of a compound corresponding to instant formula (II) wherein instant R1 and R3 are acylated and R4 and R5 are H: 
    PNG
    media_image11.png
    110
    245
    media_image11.png
    Greyscale
.

The difference between Yarema et al. and the instant claims is that while Yarema et al. disclose a genus of compounds that includes N-butyrate glucosamine, Yarema et al. do not expressly exemplify said compound.
The ‘532 Patent teaches the preparation of butyrate esters as HDACi, for targeting cancer cells. The ‘532 Patent teaches a mannosamine having a –NHbutyrate group (see Table A, compound no. 3), wherein the remaining hydroxyl groups are acylated with SCFAs of different lengths. The ‘532 Patent teaches the use of heavy  atom isotopes or radioistopes to give radiolabeled compounds (col. 13, lines 27-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare N-acyl-D-glucosamine derivatives of Yarema et al. wherein the amine is substituted with a butyrate group, and any one of the C-1, C-3, C-4 or C-6 hydroxyl groups are optionally substituted with an acyl group of varying length.
The skilled artisan would have been motivated to acylate the –NH group with butyrate (-C(=O)-CH2CH2CH3 because Yarema et al. has expressly identified n-butyrate as a naturally occurring HDACI with desirable anti-cancer properties, wherein glucosamine is expected to improve its delivery to cancerous cells. Furthermore, Yarema et al. expressly teach glucosamine examples having butyrate esters. And the compounds encompassed by Yarema et al. include –NH-C(=O)-CH2CH2CH3. Similar to the disclosure of Yarema et al., the ‘532 Patent describes a series of hexosamine derivatives designed for delivering butyrate to cancer cells. Here, the ‘532 Patent expressly acknowledges the substitution of butyrate at the 
The ordinary artisan would have been motivated to prepare various acyl derivatives of the compounds in a mix-and-match design as taught by Yarema et al. because it is a known technique for optimizing activity of the glucosamine derivatives. Specifically, Yarema et al. expressly teach these limited-acylated compounds (with deliberately underivatized hydroxyl groups) are more active, with controlled toxicity. 
With only four other hydroxyl groups, the ordinary artisan could have envisaged a variety of compounds wherein some hydroxyl groups are underivatized and some are acylated.
The skilled artisan would have had a reasonable expectation of success because butyrate ester of hexosamines are known to have high biological activity, and it was known in the art before the effective filing date of the claimed invention that O-butyrate esters of glucosamine possessed biological activity, per the examples of Yarema et al. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant's arguments filed 07 October 2020 have been fully considered.
Applicant’s arguments regarding the combined teaching of Dang et al. with Yarema et al. have been fully considered and are persuasive. 
The rejection over Dang et al. in view of Yarema et al. is withdrawn. However, a rejection is maintained over Yarema et al. alone. 


The above arguments have been fully considered but are not found persuasive to overcome the rejection above, because it is not a comparison with the closest prior art (Yarema et al.). Furthermore, Yarema et al. expressly teach fully-acylated monosaccaharides have been previously designed to improve the use of the monosaccharide as a butyrate carrier to cancerous cells. Thus, it is not surprising compound 16 resulted in a higher concentration of GlcNBu compared to GlcNBu. 
Furthermore, the use of carboxylate esters as a prodrug was a well-known technique. As evidenced by Capomacchia et al. (US Patent No. 8,361,990, cited in previous Office Action), “the most common form of prodrug utilizes an ester linkage formed synthetically through reaction of a carboxylic acid with an alcohol or phenol to modify the parent drug’s in vivo metabolic fate” (col. 3, lines 1-4). Capomacchia et al. go on to teach the prodrug is expected to have reduced side effects such as lower toxicity, as well as improved drug activity. 
At present, Applicant’s data is not a comparison with the closest prior art and does not appear to be unexpected. At present, Applicant’s data is not a comparison with the closest prior art and does not appear to be unexpected. See MPEP 716.02(e), “An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.”. 
The rejection is hereby maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623